Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6 and 8-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to Hanson et al. (US 2015/0025532, previously cited)  discloses balloon catheter comprises an elongated shaft and an inflatable portion (balloon) on the distal end of the shaft. Hanson et al. shows that the inflatable balloon has printed circuit comprised of an electrode portion and a conductor portion (see 130 and 132 of Figure 4A) where the electrode portion can be on the implantable portion and the conductor portion is adjacent a shaft of the inflatable device (see Fig. 15).Hanson et al. states the electrode and conductive traces can be applied to the balloon catheter surface by using a mask (see 0064 and Fig. 7). 

    PNG
    media_image1.png
    400
    690
    media_image1.png
    Greyscale

Hanson et al. fails to teach the claimed masking fixture where there are two parts of the fixture that when they are brought together forms a cavity in which the balloon catheter fits as claimed. The prior art teaches masking a balloon catheter using a masking feature which covers a portion of the balloon catheter  (see Salahieh et al. (US 2014/0243821), Fig. 11B,C). The prior art to Carlsen (US 4062104) discloses a mask assembly having two halves that fit around a 
The prior art fails to teach the combination of forming a patterned coating over a balloon catheter to represent an electrode and conductive traces as claimed using a masking fixture having two halves that when combined creates a cavity to fit and match the shape of the balloon catheter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715